Citation Nr: 0613954	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-44 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease (GERD), claimed as heartburn.

ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
February 1993.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a rating decision dated in April 2004 
at the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.




FINDING OF FACT

GERD, claimed as heartburn, is not shown by competent medical 
evidence to have a nexus to service. 

CONCLUSION OF LAW

GERD, claimed as heartburn, was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in her possession, what specific evidence 
she is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in January 2004 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type 
of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  The 
failure to provide notice of the type of evidence 
necessary to establish a disability rating or effective 
date for the disability on appeal is harmless because 
the preponderance of the evidence is against the 
appellant's claim for service connection, and any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of her 
claim.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Background and anaylsis

A review of the evidence in this case reflects that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for GERD, claimed as 
heartburn.  

Service medical records show that the veteran was treated in 
November 1982, for possible gastritis.  She was treated for 
complaints of cramps, diarrhea, and vomiting in April and 
October 1990; and August 1992 for complaints of diarrhea, 
nausea and stomach cramps.  The assessment on each occasion 
was gastroenteritis.  

In a March 1992 report of medical history the veteran stated 
that she had had frequent indigestion.  A pertinent diagnosis 
was not offered.

Medical records from Pomerans Medical Clinic and Carolina 
Imaging show a diagnosis of GERD in October 1999.

Wayne B. Lucas, M.D., wrote in April 2001 that he treated the 
veteran for GERD.

Medical records from Fayetteville Gastroenterology 
Associates, P.A. dated April 2001 to July 2003 show diagnosis 
and treatment for GERD.

In January 2004, the veteran was requested to complete VA 
Forms 21-4142 with respect to several health care providers, 
however, there is no evidence that she completed or returned 
the forms to VA.

An October 2004 VA medical examination diagnosed the veteran 
with GERD; however, the VA examiner stated that nothing was 
found in the medical record that supported the finding that 
GERD condition started in military service.  The VA examiner 
opined that it is less likely than not that this began in the 
military service, but started sometime after the veteran was 
discharged. 

There is no competent evidence showing that the veteran 
complained of, was treated for, or was diagnosed with GERD 
while on active duty.  There is no competent evidence to 
support her assertions of that GERD is related to service. 
Given that GERD was first documented in the 1999, many years 
following her military discharge, and given that there is no 
competent medical evidence that GERD is etiologically related 
to service, service connection must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt  doctrine is not applicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board has considered the appellant's arguments regarding 
the etiology of her disability; however, she is a layperson 
who is not trained in the field of medicine. Hence, the 
veteran is not competent to offer an opinion addressing 
questions involving medical diagnosis or causation as 
presented in this case.  Espiritu v. Brown, 2 Vet. App. 492 
(1992).  Without supporting medical evidence, the veteran's 
bare assertion that her GERD was present during her time in 
service is insufficient to substantiate her claim.


ORDER

Entitlement to service connection for GERD claimed as 
heartburn is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


